       Case 1:20-cv-00267-GTS-CFH Document 1 Filed 03/10/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK

 EDWARD R. RHODES & JEAN ANN )
 RHODES,                     )
                             )                           Civil Action No.: 1:20-CV-267[GTS/CFH]
           Plaintiffs,       )
                             )
 vs.                         )
                             )
 PHOENIX ARMS,               )
                             )
           Defendant.

            DEFENDANT PHOENIX ARMS, INC.’S NOTICE OF REMOVAL

       Defendant, PHOENIX ARMS, INC. s/h/a PHOENIX ARMS (“PHOENIX ARMS”),

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, notifies this Court that it is removing the above

captioned action currently pending in the Supreme Court of the State of New York County of

Schoharie to the United States District Court for the Northern District of New York. In support,

Phoenix Arms states as follows:

                                      INTRODUCTION

       1.     On January 28, 2020, Plaintiffs filed their Complaint against Phoenix Arms in the

Supreme Court of the State of New York County of Schoharie.

       2.     Phoenix Arms was served with the Complaint on February 10, 2020. This notice of

removal is timely filed within thirty (30) days after Phoenix Arms was served.

       3.     The United States District Court for the Northern District of New York is the

federal judicial district encompassing Schoharie County. Therefore, venue lies in this Court

pursuant to 28 U.S.C. § 1441(a).

       4.     Copies of all papers, pleadings, process, and orders, if any, served on Phoenix Arms

are attached as Exhibit A, including the Summons and Plaintiffs’ Complaint (“Compl.”).



                                               1
       Case 1:20-cv-00267-GTS-CFH Document 1 Filed 03/10/20 Page 2 of 5




                                  DIVERSITY JURISDICTION

        5.      The basis for removal to federal court is diversity jurisdiction pursuant to 28 U.S.C.

§ 1332, because (a) there is complete diversity of citizenship between Plaintiffs, on the one hand,

and the defendant Phoenix Arms on the other hand, and (b) the amount in controversy, exclusive

of interest and costs, exceeds seventy-five thousand dollars ($75,000.00).

        6.      Phoenix Arms is a corporation organized under the laws of the state of California

with its principal place of business in San Bernardino County, California. Thus, for the purposes

of diversity jurisdiction, Phoenix Arms is a citizen of California.

        7.      Plaintiffs are both citizens of New York and reside in the Town of Conesville,

County of Schoharie. (Compl. at ¶ 1).

                                          BACKGROUND

        8.      Plaintiffs’ action arises from an incident that occurred on or about June 23, 2019

when Plaintiff Edward R. Rhodes was allegedly struck by a bullet from a Phoenix Arms HP22

pistol (the “Subject Pistol”) that discharged when it fell from a gun safe in his home. (Id. at ¶ 7).

        9.      Plaintiffs allege that Phoenix Arms “manufactured, distributed, and sold” the

Subject Pistol “that was subject to failure during normal use that the weapon would discharge even

though the hammer had been placed in the safety position” (Id. at ¶ 9).

        10.     Plaintiffs further allege that the Subject Pistol “contained a defect or defects that

made it unreasonably dangerous when used in the manner and for the purpose for which it was

intended” and specifically that “it incorporated a rigid-block that were subject to failure when used

as intended such that the weapon was subject to unintentional discharge when the hammer was

placed in the safety position” (Id. at ¶ 13).




                                                  2
       Case 1:20-cv-00267-GTS-CFH Document 1 Filed 03/10/20 Page 3 of 5




       11.     Plaintiffs assert five claims against Phoenix Arms: Negligence (Id. at ¶¶ 1-11);

Strict Liability (Id. at ¶¶ 12-16); Loss of Consortium (Id. at ¶ 17); Breach of Implied Warranty of

Merchantability (Id. at ¶¶ 18-25); and Failure to Warn (Id. at ¶¶ 26-37).

                                AMOUNT IN CONTROVERSY

       12.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the amount in

controversy is greater than $75,000, exclusive of interest and costs.

       13.     Removing defendants must show that it appears “to a reasonable probability” that

the claimed amount in controversy exceeds the statutory jurisdictional threshold. Mehlenbacher v.

Akzo Nobel Salt, Inc., 216 F. 3d 291, 296 (2d Cir. 2000). If it is facially apparent from the

complaint that the amount in controversy exceeds the removal threshold, the amount in

controversy requirement is satisfied.

       14.     Plaintiffs’ Complaint alleges that Plaintiff Edward R. Rhodes sustained “serious

injuries and damages” including a “gunshot injury to the left proximal tibial diaphysis.” (Compl.

at ¶ 11). Plaintiff Edward R. Rhodes’ injuries are alleged to be ongoing. (Id. at ¶ 34). Additionally,

Plaintiff Jean Ann Rhodes alleges “she has been deprived of the familial relationship including the

care, sexual relations, companionship, household help, emotional support and love of her

husband.” (Id. at ¶ 17).

       1.      Plaintiffs’ counsel has also informed Phoenix Arms that Plaintiff Edward R.

Rhodes suffered a non-displaced oblique fracture to his left knee as a result of the alleged incident.

Further, our office was informed that Plaintiff Edward R. Rhodes underwent surgery after the

alleged incident, that bullet fragments remain in his left leg, that he continues to undergo physical

therapy, and that he requires the aid of a cane to walk. (See Declaration of Counsel, attached as

Exhibit B and Exhibit C).



                                                  3
       Case 1:20-cv-00267-GTS-CFH Document 1 Filed 03/10/20 Page 4 of 5




       15.     Given the extent of the injuries claimed by the Plaintiffs and the scope of the

damages that are asserted against Phoenix Arms, the Complaint, on its face, seeks compensation

far in excess of the jurisdictional threshold of $75,000. (See id.).

       16.     Because both of the requirements for federal diversity jurisdiction under 28 U.S.C

§ 1332 are satisfied, i.e., complete diversity of citizenship exists between the Plaintiffs, on the one

hand, and Phoenix Arms, on the other hand, and the amount in controversy exceeds the statutory

minimum, this action is properly removed.

       17.     Prompt written notice of this Notice of Removal is being sent to Plaintiffs through

their counsel, and a copy of this Notice of Removal is being filed with the Clerk of the Supreme

Court of the State of New York County of Schoharie, as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant, Phoenix Arms, Inc., hereby gives notice that this action is

removed from the Supreme Court of the State of New York County of Schoharie to the United

States District Court for the Northern District of New York.

       DATED: March 10, 2020.

                                                       Respectfully submitted,

                                                       RENZULLI LAW FIRM, LLP


                                                        /s/ Christopher Renzulli         x
                                                       Christopher Renzulli (508828)
                                                       One North Broadway, Suite 1005
                                                       White Plains, NY 10601
                                                       Tel: (914) 285-0700
                                                       Fax: (914) 285-1213
                                                       E-Mail: crenzulli@renzullilaw.com
                                                       Attorneys for Phoenix Arms, Inc.




                                                  4
       Case 1:20-cv-00267-GTS-CFH Document 1 Filed 03/10/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of March, 2020, I caused to be served a copy of the

foregoing document on all counsel of record listed below, via First Class Mail to:

       Caitlin Robin
       CAITLIN ROBIN & ASSOCIATES, PLLC
       30 Broad Street, Suite 702
       New York, New York 10004



                                                     /s/ Christopher Renzulli___       x
                                                    Christopher Renzulli
                                                    RENZULLI LAW FIRM, LLP
                                                    Attorneys for Defendant Phoenix Arms, Inc.




                                                5
